Name: Commission Regulation (EEC) No 3455/84 of 7 December 1984 on the supply of common wheat to Ethiopia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 319/6 Official Journal of the European Communities 8 . 12. 84 COMMISSION REGULATION (EEC) No 3455/84 of 7 December 1984 on the supply of common wheat to Ethiopia as food aid Community measures, various quantities of cereals to certain non-member countries and beneficiary organizations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9); whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 f), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 19 November 1984 the Commission of the European Communities decided to grant, under This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1984. N For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . O OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 124, 11 . 5 . 1984, p. 1 . (") OJ No 106, 30 . 10. 1962, p. 2553/62. H OJ No L 263, 19 . 9 . 1973 , p. 1 . (8) OJ No L 192, 26. 7 . 1980, p . 11 . O OJ No L 334, 21 . 11 . 1981 , p . 27 . 8 . 12. 84 Official Journal of the European Communities No L 319/7 ANNEX 1 . Programme : 1984 2. Recipient : Ethiopia 3 . Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat 5. Total quantity : 10 000 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 41 1 475) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : maximum 14,5 %) 10 . Packaging :  in bulk plus 204 000 empty new jute sacks, minimum weight 500 g or polypropylene sacks of a minimum weight of 1 20 g, of a capacity of 50 kilograms, 1 25 needles and sufficient twine  marking on the bags, in letters at least 5 cm high : 'FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' 1 1 . Port of shipment : a Community port 1 2. Delivery stage : cif 1 3 . Port of landing : Assab or Massawa or Djibouti 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 18 December 1984 16 . Shipment period : from 1 to 15 January 1985 1 7 . Security : 6 ECU per tonne Notes : 1 . The bagging costs are to be borne by the successful tenderer. 2. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Ethiopia, c/o 'Diplomatic Bag,' Berlaymont 1 / 123, 200 rue de la Loi , B-1049 Brussels .